Exhibit 10.2

ALIGN TECHNOLOGY, INC.

CEO FORM

AMENDED AND RESTATED 2005 INCENTIVE PLAN

NOTICE OF GRANT OF MARKET STOCK UNITS

Unless otherwise defined herein, the terms defined in the Amended and Restated
2005 Incentive Plan (the “Plan”) will have the same defined meanings in this
Notice of Grant of Market Stock Units (the “Notice of Grant”).

Participant:

Address:

You (the “Participant”) have been granted an award (“Award”) of
market-performance based Restricted Stock Units (“Market Stock Units”), subject
to the terms and conditions of the Plan, this Notice of Grant and the Market
Stock Unit Agreement attached hereto as Exhibit A (the “Agreement”) as follows:

 

Date of Grant:

  [DATE]

Target Number of Market Stock Units:

  [NUMBER] (the “Target Number of Market Stock Units”)

Maximum Number of Market Stock Units:

  [NUMBER] (the “Maximum Number of Market Stock Units”)

Performance Period:

  Three years (subject to Sections 4 and 5 of Exhibit A (the “Performance
Period”)).

Performance Matrix:

  The number of Market Stock Units in which Participant may vest in accordance
with the Vesting Schedule will depend upon the Company’s Stock Price Performance
(as defined below) as compared to the NASDAQ Composite Stock Price Performance
(as defined below) for the Performance Period and will be determined in
accordance with Section 1 of Exhibit A.

Vesting Schedule:

  Subject to Sections 4 and 5 of Exhibit A and the terms of the Plan, the
Participant will vest in his or her Calculated Market Stock Units (as defined
below) on the last day of the second year of the Performance Period (the “First
Vesting Date”) or the last day of the Performance Period (“Second Vesting
Date”).

By accepting this agreement online, you and the Company agree that this Award is
granted under and governed by the terms and conditions of the Plan and the
Agreement, each of which are made a part of this document. You further agree to
accept, acknowledge and execute this Agreement as a condition to receiving any
Market Stock Units under this Award.

Nothing in this Notice of Grant or in the attached Agreement or in the Plan
shall confer upon Participant any right to continue in service for any period of
specific duration or interfere with or otherwise restrict in any way the rights
of the Company (or any Parent or Subsidiary employing or retaining Participant)
or of Participant, which rights are hereby expressly reserved by each, to
terminate Participant’s service at any time for any reason, with or without
cause.

 

 



--------------------------------------------------------------------------------

EXHIBIT A

MARKET STOCK UNIT AGREEMENT

1. Grant.

(a) The Company hereby grants to Participant under the Plan an Award of Market
Stock Units, subject to all of the terms and conditions in the Notice of Grant,
this Agreement and the Plan.

(b) The number of Market Stock Units in which the Participant may vest in
accordance with the Vesting Schedule set forth in the Notice of Grant will
depend upon the Company’s Stock Price Performance as compared to the NASDAQ
Composite Index Performance calculated on both the First Vesting Date and Second
Vesting Date with 50% of the Market Stock Units eligible to vest on the First
Vesting Date and 50% of the Market Stock Units eligible to vest on the Second
Vesting Date. The actual number of Market Stock Units that will vest on each of
the First Vesting Date and Second Vesting Date will be determined as follows:

(i) Performance Calculation.

1. The “Company’s Stock Price Performance” means the percentage increase or
decrease in (i) the average adjusted closing price per share of the Company’s
common stock for the last sixty (60) market trading days prior to the
commencement of the Performance Period over (ii) the average adjusted closing
price of the Company’s common stock for the last sixty (60) market trading days
prior to the First Vesting Date or the Second Vesting Date respectively.
Notwithstanding the foregoing, in the event of a Change of Control of the
Company, the “Company’s Stock Price Performance” means the percentage increase
or decrease in (i) the average adjusted closing price per share of the Company’s
common stock for the last sixty (60) market trading days prior to the
commencement of the Performance Period over (ii) the per share value of the
Company’s common stock paid to its stockholders in connection with the Change of
Control.

2. The “NASDAQ Composite Index Performance” means the percentage increase or
decrease in (i) the adjusted index value of the NASDAQ Composite Index for the
last sixty (60) market trading days prior to the commencement of the Performance
Period over (ii) the adjusted index value of the NAQDAQ Composite Index for the
last sixty (60) market trading days prior to the First Vesting Date or the
Second Vesting Date respectively.

3. The Company’s Stock Price Performance will be compared against the NASDAQ
Composite Index Performance (each expressed as a growth rate percentage) to
result in a growth rate (the “Growth Rate Delta”) equal to the Company’s Stock
Price Performance minus the NASDAQ Composite Index Performance. The Growth Rate
Delta will be calculated on both the First Vesting Date and the Second Vesting
Date.

(ii) Market Stock Unit Calculation.

1. If the Growth Rate Delta is equal to 0%, the number of Market Stock Units
that will be eligible to vest (the “Calculated Market Stock Units”) on the
applicable vesting date will equal 50% of the Target Number of Market Stock
Units.

2. If the Growth Rate Delta is greater or less than 0%, the number of Market
Stock Units that will be Calculated Market Stock Units on the applicable vesting
date will equal: (i) 50% of the Target Number of Market Stock Units, multiplied
by (ii) the sum of (A) 100% plus (B) two times the Growth Rate Delta; provided,
however, that in no event will more than 50% of the Maximum Number of Market
Stock Units become Calculated Market Stock Units on the applicable vesting date.
If the Growth Rate Delta is equal to negative-50%, then the number of Target
Market Stock Units that will become Calculated Market Stock Units on such
vesting date will equal 0.



--------------------------------------------------------------------------------

(iii) Examples (for illustration purposes only).

1. Example #1: If the Growth Rate Delta on the First Vesting Date equaled 20%,
then 140% (equal to 100% plus (2 times 20%)) of 50% of the Target Number of
Market Stock Units would be Calculated Market Stock Units and would vest on the
First Vesting Date.

2. Example #2: If the Growth Rate Delta on the Second Vesting Date equaled
negative-20%, then 60% (equal to 100% plus 2 times negative-20%)) of 50% of the
Target Number of Market Stock Units would be Calculated Market Stock Units and
would vest on the Second Vesting Date.

2. Company’s Obligation to Pay. Each Market Stock Unit represents a value equal
to the Fair Market Value of a Share on the date it is granted. Unless and until
the Market Stock Units will have vested in the manner set forth in Sections 3, 4
and 5, Participant will have no right to payment of any such Market Stock
Units. Prior to actual payment of any vested Market Stock Units, such Market
Stock Unit will represent an unsecured obligation of the Company, payable (if at
all) only from the general assets of the Company. Payment of any vested Market
Stock Units will be made in whole Shares only and any fractional Shares will be
forfeited at the time of payment.

3. Vesting Schedule. Subject to Section 6, the Market Stock Units awarded by
this Agreement will vest in Participant according to the Vesting Schedule set
forth on the attached Notice of Grant, subject to Participant continuing to be a
Service Provider through each such date.

4. Change of Control. In the event of a Change of Control, the Performance
Period shall be deemed to end upon the closing of the Change of Control for
purposes of determining the Company’s Stock Price Performance and the NASDAQ
Composite Index Performance and the number of Market Stock Units that are
Calculated Market Stock Units will be determined in accordance with the
Performance Matrix and Section 1 of this Exhibit A. The Participant shall
immediately vest in 100% of the number of Calculated Market Stock Units.In
accordance with Section 1 of this Exhibit A, the Administrator shall not be
entitled to eliminate or reduce the number of Calculated Market Stock Units
determined in accordance with Section 1of Exhibit A following a Change of
Control.

5. Termination without Cause or a Resignation for Good Reason Not Following a
Change of Control. In the event Participant’s employment with the Company is
terminated without Cause or if Participant terminates his or her employment for
Good Reason (as such terms are defined in Participant’s individual employment
agreement with the Company) and such termination does not occur on or within
twelve months following a Change of Control, the Performance Period shall be
deemed to end upon the Participant’s employment termination date for purposes of
determining the Company’s Stock Price Performance and the NASDAQ Composite Index
Performance and the number of Market Stock Units that are Calculated Market
Stock Units will be determined in accordance with the Performance Matrix and
Section 1 of this Exhibit A. Subject to Participant executing and not revoking a
release of claims as provided for in Participant’s employment agreement (as a
necessary condition to the receipt of severance thereunder), Participant shall
vest in that number of Calculated Market Stock Units equal to (i) (A) the number
of months (including any partial month, expressed as a fraction) that have
elapsed from the commencement of the Performance Period through the date of the
termination of employment, (B) divided by 36, multiplied by (ii) the number of
Calculated Market Stock Units, with the result rounded down to the nearest whole
Share. The remaining unvested Calculated Market Stock Units will be forfeited at
no cost to the Company and Participant will have no further rights thereunder.

6. Forfeiture upon Termination of Status as a Service Provider. Subject to the
provisions of Section 4 and 5, if Participant ceases to be a Service Provider
for any or no reason, the then-unvested Market Stock Units awarded by this
Agreement will thereupon be forfeited at no cost to the Company and Participant
will have no further rights thereunder.

7. Payment after Vesting. Any Market Stock Units that vest in accordance with
Sections 3, 4 and 5 will be paid to Participant (or in the event of
Participant’s death, to his or her estate) in whole Shares, subject to
Participant satisfying any applicable tax withholding obligations as set forth
in Section 9. Subject to the provisions



--------------------------------------------------------------------------------

of Section 21, any Shares will be issued to Participant as soon as practicable
after the relevant vesting date, but in any event, within the period ending on
the later to occur of the date that is two-and-one-half months from the end of
(a) Participant’s tax year that includes the vesting date, or (b) the Company’s
tax year that includes the vesting date.

8. Payments after Death. Any distribution or delivery to be made to Participant
under this Agreement will, if Participant is then deceased, be made to
Participant’s designated beneficiary, or if no beneficiary survives Participant,
the administrator or executor of Participant’s estate. Any such transferee must
furnish the Company with (a) written notice of his or her status as transferee,
and (b) evidence satisfactory to the Company to establish the validity of the
transfer and compliance with any laws or regulations pertaining to said
transfer.

9. Withholding of Taxes.

 

  (a) Generally. The Participant is ultimately liable and responsible for all
taxes owed in connection with the Market Stock Units, regardless of any action
the Company or any of its Subsidiaries takes with respect to any tax withholding
obligations that arise in connection with the Market Stock Units. Neither the
Company nor any of its Subsidiaries makes any representation or undertaking
regarding the treatment of any tax withholding in connection with the grant or
vesting of the Market Stock Units or the subsequent sale of Shares issuable
pursuant to the Market Stock Units. The Company and its Subsidiaries do not
commit and are under no obligation to structure the Market Stock Units to reduce
or eliminate the Participant’s tax liability.

 

  (b) Payment of Withholding Taxes. Notwithstanding any contrary provision of
this Agreement, no Shares will be issued to Participant, unless and until
satisfactory arrangements (as determined by the Administrator) will have been
made by the Participant with respect to the payment of any taxes which the
Company determines must be withheld with respect to the Market Stock Units. The
Administrator, in its sole discretion and pursuant to such procedures as it may
specify from time to time, may satisfy such tax withholding obligations, in
whole or in part, by withholding otherwise deliverable Shares having an
aggregate Fair Market Value sufficient to (but not exceeding) the minimum amount
required to be withheld. In addition and to the maximum extent permitted by law,
the Company has the right to retain without notice from salary or other amounts
payable to the Participant, cash having a value sufficient to satisfy any tax
withholding obligations that cannot be satisfied by the withholding of otherwise
deliverable Shares.

10. Rights as Stockholder. Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder, unless and until
certificates representing such Shares will have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
Participant.

11. No Effect on Service. Participant acknowledges and agrees that the vesting
of the Market Stock Units pursuant to Sections 3, 4 or 5 hereof is earned only
by Participant continuing to be a Service Provider through the applicable
vesting dates (and not through the act of being hired or acquiring Shares
hereunder). Participant further acknowledges and agrees that this Agreement, the
transactions contemplated hereunder and the vesting schedule set forth herein do
not constitute an express or implied promise of Participant continuing to be a
Service Provider for the vesting period, for any period, or at all, and will not
interfere with the Participant’s right or the right of the Company (or the
Affiliate employing or retaining Participant) to terminate Participant as a
Service Provider at any time, with or without cause.

12. Address for Notices. Any notice to be given to the Company under the terms
of this Agreement will be addressed to the Company, in care of Stock
Administrator at Align Technology, Inc., 2560 Orchard Parkway, San Jose, CA
95131, or at such other address as the Company may hereafter designate in
writing.



--------------------------------------------------------------------------------

13. Grant is Not Transferable. Except to the limited extent provided in
Section 8, this grant and the rights and privileges conferred hereby will not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and will not be subject to sale under execution, attachment
or similar process. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of this grant, or any right or privilege conferred hereby, or
upon any attempted sale under any execution, attachment or similar process, this
grant and the rights and privileges conferred hereby immediately will become
null and void.

14. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

15. Additional Conditions to Issuance of Stock. If at any time the Company will
determine, in its discretion, that the listing, registration or qualification of
the Shares upon any securities exchange or under any state or federal law, or
the consent or approval of any governmental regulatory authority is necessary or
desirable as a condition to the issuance of shares to Participant (or his
estate), such issuance will not occur unless and until such listing,
registration, qualification, consent or approval will have been effected or
obtained free of any conditions not acceptable to the Company. Where the Company
determines that the delivery of the payment of any Shares will violate federal
securities laws or other applicable laws, the Company will defer delivery until
the earliest date at which the Company reasonably anticipates that the delivery
of Shares will no longer cause such violation. The Company will make all
reasonable efforts to meet the requirements of any such state or federal law or
securities exchange and to obtain any such consent or approval of any such
governmental authority.

16. Plan Governs. This Agreement is subject to all terms and provisions of the
Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern.

17. Administrator Authority. The Administrator will have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Market Stock Units have vested). All actions
taken and all interpretations and determinations made by the Administrator in
good faith will be final and binding upon Participant, the Company and all other
interested persons. No member of the Administrator will be personally liable for
any action, determination or interpretation made in good faith with respect to
the Plan or this Agreement.

18. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to Market Stock Units awarded under the Plan or
future Market Stock Units that may be awarded under the Plan by electronic means
or request Participant’s consent to participate in the Plan by electronic
means. Participant hereby consents to receive such documents by electronic
delivery and agrees to participate in the Plan through an on-line or electronic
system established and maintained by the Company or another third party
designated by the Company.

19. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

20. Agreement Severable. In the event that any provision in this Agreement will
be held invalid or unenforceable, such provision will be severable from, and
such invalidity or unenforceability will not be construed to have any effect on,
the remaining provisions of this Agreement.

21. Section 409A. Notwithstanding anything in the Plan or this Agreement to the
contrary, if the vesting of the balance, or some lesser portion of the balance,
of the Market Stock Units is accelerated in connection with Participant’s
termination as a Service Provider (provided that such termination is a
“separation from service” within the meaning of Section 409A, as determined by
the Company), other than due to death, and if (x) Participant is a “specified
employee” within the meaning of Section 409A at the time of such termination as
a Service Provider and (y) the payment of such accelerated Market Stock Units
will result in the imposition of additional tax under



--------------------------------------------------------------------------------

Section 409A if paid to Participant on or within the six (6) month period
following Participant’s termination as a Service Provider, then the payment of
such accelerated Market Stock Units will not be made until the date six
(6) months and one (1) day following the date of Participant’s termination as a
Service Provider, unless the Participant dies following his or her termination
as a Service Provider, in which case, the Market Stock Units will be paid in
Shares to the Participant’s estate as soon as practicable following his or her
death. It is the intent of this Agreement to comply with the requirements of
Section 409A so that none of the Market Stock Units provided under this
Agreement or Shares issuable thereunder will be subject to the additional tax
imposed under Section 409A, and any ambiguities herein will be interpreted to so
comply. For purposes of this Agreement, “Section 409A” means Section 409A of the
Code, and any proposed, temporary or final Treasury Regulations and Internal
Revenue Service guidance thereunder, as each may be amended from time to time.

22. Governing Law. This Agreement shall be governed by the laws of the State of
California, without giving effect to the conflict of law principles thereof. For
purposes of litigating any dispute that arises under this Award of Market Stock
Units or this Agreement, the parties hereby submit to and consent to the
jurisdiction of the State of California, and agree that such litigation shall be
conducted in the courts of Santa Clara County, California, or the federal courts
for the United States for the Northern District of California, and no other
courts, where this Award of Market Stock Units is made and/or to be performed.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

By Participant’s acceptance of this Agreement, Participant represents that he or
she is familiar with the terms and provisions of the Plan, and hereby accepts
this Agreement subject to all of the terms and provisions thereof. Participant
has reviewed the Plan and this Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Agreement
and fully understands all provisions of this Agreement. Participant agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions arising under the Plan or this
Agreement. Participant further agrees to notify the Company upon any change in
the residence indicated in the Notice of Grant of Market Stock Units.